*962This case comes before the court on defendant’s motion and plaintiffs cross-motion for summary judgment, having been submitted on the briefs and oral argument of counsel. Upon consideration thereof,
it is concluded and ordered that as to the issue of whether the highway use tax was improperly assessed against Morgan Drive Away, Inc., where the vehicles were not used by Morgan Drive Away, Inc., during the taxable period, were registered solely in the names of the individual owners during the taxable period and were the subject of a duplicate assessment of tax, the matter was not properly raised by plaintiff in the claims for refund. Therefore, the court holds against plaintiff as to this issue and, accordingly, as to it the petition is dismissed.
it is further ordered as to the remaining issues of the case, the parties’ cross-motions for summary judgment are denied, and the case is remanded to the trial division for further appropriate action.